Citation Nr: 1823577	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-27 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service in the Army National Guard from June 1986 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In September 2017, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file appears to be missing all records dated prior to February 22, 2012.  Other documents missing from the file include:  Application for Compensation and Pension dated in March 2011, VA Form 21-4142, Authorization and Consent to Release received in March 2011 and September 2011, VA Form 21-4138, Statement in Support of Claim, received in September 2011, Veterans Claim Assistance Act letter dated in April 2011, copies of service treatment records and service personnel file from January 1986 to June 1987, received in March 2011, treatment from Broadlawns Medical Center from February 2011 to August 2011, VA letter dated in April 2012 with second request for private treatment reports from Highland Park Family Physician, with no response, VA examinations dated in May 2011 conducted at VA Medical Center in Des Moines, service treatment records dated from January 1986 to May 1987, DD Form 220, Active Duty Report, NGB Form 22, Iowa Army National Guard Record of Service, notice of disagreement received January 2013, DRO election received January 2013, informal conference with your representative from Iowa Department of Veterans Affairs dated in May 2013 and July 2013.  The Veteran's VA Form 9 is also not associated with the claims file.  Documents such as the Veteran's service treatment record and personnel records, notice of disagreement, VA examinations, VA Form 9, and any treatment records are of particular importance and are needed to adjudicate the Veteran's claim.  Accordingly, the Board concludes that these documents should be secured and associated with the record prior to further appellate consideration of this issue.

The Veteran has apparently changes his name.  At the time of the September 2017 hearing, he testified that his name used to be "Lawrence Nates" or something similar.  The Veteran's records could be under this old name.  The Veteran has changed his address.  See letter dated in January 2018.  Therefore, all letters to the Veteran should be sent to his new mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Please reconstruct the Veteran's claims folder regarding any activity which occurred prior to February 2012, to include all rating decisions and correspondence. If necessary, the RO should request that the Veteran provide any pertinent procedural records in his possession.   Ask the Veteran what prior names he has used.  Determine if any of the Veteran's records are stored under the prior name or names.  

Missing records include:  Application for Compensation and Pension dated in March 2011, VA Form 21-4142, Authorization and Consent to Release received in March 2011 and September 2011, VA Form 21-4138, Statement in Support of Claim, received in September 2011, Veterans Claim Assistance Act letter dated in April 2011, copies of service treatment records and service personnel file from January 1986 to June 1987, received in March 2011, treatment from Broadlawns Medical Center from February 2011 to August 2011, VA letter dated in April 2012 with second request for private treatment reports from Highland Park Family Physician, with no response, VA examinations dated in May 2011 conducted at VA Medical Center in Des Moines, service treatment records dated from January 1986 to May 1987, DD Form 220, Active Duty Report, NGB Form 22, Iowa Army National Guard Record of Service, notice of disagreement received January 2013, DRO election received January 2013, informal conference with your representative from Iowa Department of Veterans Affairs dated in May 2013 and July 2013, and the Veteran's VA Form 9 

Of greatest importance are the Veteran's service treatment records, personnel records, VA examinations for his knee, notice of disagreement, any treatment records, substantive appeal and any statements made by the Veteran.

Reconstruction of the file may need to include contacting the scanning facility to obtain the physical file.  Searches should be conducted under the Veteran's current and any former names for records.  

If such reconstruction is not possible for any document, the RO should associate with the record a statement indicating which pertinent records are unavailable.  

2.  After the above development is completed and if the VA examination report is not found, another VA examination for the knee should be scheduled to determine if the Veteran has a knee disorder which was incurred in or aggravated by active duty service.  The most recent DBQ examination form should be used.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


